Exhibit 10.3
 
Date:  April 1, 2015


NOTE


(Revolving with Multiple Pricing Options)
 
For Value Received, on April 1, 2020 (the “Loan Maturity Date”), Borrower, as
defined below, as principal, jointly and severally, promises to pay to NORTHWEST
FARM CREDIT SERVICES, PCA (“Lender”), or order, at its office in Spokane,
Washington, or such other place as the holder of this Note (this “Note”) may
designate in writing, the principal balance of Twenty Million and no/100’s
Dollars ($20,000,000.00) (the “Total Commitment Amount”), or so much thereof as
may be outstanding, plus interest thereon from and after any Disbursement Date,
at interest rates as provided for hereafter.  For all intents and purposes, all
Loan Segments are treated as one obligation under this Note and the other Loan
Documents.


1.           Definitions.  For purposes of this Note, the following definitions
apply.  Capitalized terms not otherwise defined herein shall have the meanings
given in the Master Loan Agreement.


“Applicable Margin” means the per annum percentage set forth below, which
corresponds to the Borrower’s Pricing Level as of the most recent Calculation
Date.


 
Pricing
Level
 
Consolidated
Interest Coverage
Ratio
Applicable
Margin
for Base Rate and
Letter of Credit
Fee
Applicable
Margin for Fixed
Rate Options
 
Unused
Commitment
Fee
I
> 3.00:1.00
1.50%
1.50%
 
0.10%
 
II
> 2.00:1.00
1.75%
1.75%
 
0.15%
 
III
< 2.00:1.00
2.00%
2.00%
 
0.20%
 



The Pricing Level shall be determined and adjusted on the date ten (10) Business
Days after the date Borrower provides Lender the Compliance Certificate, as
required herein, for Borrower’s most recent Calculation Date (each, an
“Adjustment Date”); provided however, that (i) the initial Pricing Level shall
be Pricing Level I and shall remain at Pricing Level I until the first
Adjustment Date occurring after the first Calculation Date following the Closing
Date and, on  such Adjustment Date and thereafter, the Pricing Level shall be
determined by the Consolidated Interest Coverage Ratio as of the most recent
Calculation Date, and (ii) if Borrower fails to timely provide Lender the
Compliance Certificate for such most recent Calculation Date, the Applicable
Margin commencing the day after the due date thereof shall be based on the
highest Pricing Level which shall remain in effect until subsequently adjusted
ten (10) Business Days after the delivery of the required Compliance
Certificate.  Any adjustment in the Pricing Level shall be applicable to all
existing Loan Segments.  Provided, however, in the Event of Default, Lender
shall have the right at any time to change the Applicable Margin to the highest
Pricing Level.  In calculating the Pricing Level, Lender will use Borrower’s
Consolidated Interest Coverage Ratio, notwithstanding any grace period provided
for in the Loan Documents in which Borrower may cure an Event of Default.
 
Note
(Pope Resources/Note No. 6037359)
1
 

--------------------------------------------------------------------------------

 


“Base Rate Loan Segment” means the principal portion of the Loan plus accrued
interest priced using the Base Rate.


“Beneficiary” means the party designated as the recipient of a Letter of Credit
issued by Lender under this Loan.


“Borrower” means Pope Resources, A Delaware Limited Partnership, a Delaware
limited partnership.


“Calculation Date” means the first three Fiscal Quarter-Ends and the Fiscal
Year-End of Borrower.


“Closing Date” means the date the Loan Documents are fully executed and the
conditions precedent to Loan closing have been met to Lender’s satisfaction or
waived by Lender in writing.


“Commitment Period” means the period from the date of this Note through the Loan
Maturity Date.


“Consolidated Interest Coverage Ratio” means, as of any date of determination
for the prior four (4) Fiscal Quarters ending on such date, the ratio of (a)
Consolidated EBITDDA minus Consolidated Capital Expenditures to (b) Consolidated
Interest Expense.


“Disbursement Date” means any Business Day when Loan principal is advanced under
this Note to or on the account of Borrower.


“Fixed Rate Loan Segment” means each principal portion of the Loan, plus
interest accrued thereon, with all the following attributes that distinguish
such Fixed Rate Loan Segment from other Fixed Rate Loan Segments:  a different
Fixed Rate Maturity Date and or a different date to which a given Fixed Rate
Option was assigned to the Fixed Rate Loan Segment, except as otherwise provided
herein.


“Fixed Rate Maturity Date” shall have the meaning given in Paragraph 3.02
hereof; provided however, if a Fixed Rate Maturity Date falls on a date that is
not a Business Day, then the Fixed Rate Maturity Date shall be deemed to be the
preceding Business Day, unless such business day falls in a another calendar
month, in which case the Fixed Rate Maturity Date shall be deemed to be the
succeeding Business Day.


“Fixed Rate Option” means any of the Fixed Rate Options defined in Paragraph
3.02 hereof.


“Letter of Credit” means a letter of credit issued by Lender to a Beneficiary at
the request of Borrower.
 
Note
(Pope Resources/Note No. 6037359)
2
 

--------------------------------------------------------------------------------

 


“LIBOR” means the rate per annum as of 11:00 a.m. (London time) on the day that
is two (2) Business Days prior to the first day of such interest period (the
“Index”), as determined by Lender, at which deposits in Dollars for the relevant
interest period are offered as determined by the ICE Benchmark Administration
(or any successor thereto or any other readily available service selected by
Lender that has been approved by the ICE Benchmark Administration as an
authorized information vendor for purposes of displaying rates) (the “LIBOR
Index Source”) provided, that in the event the ICE Benchmark Administration
ceases to provide such quotations (as determined by Lender), the foregoing rate
of interest shall mean any similar successor rate designated by Lender in its
reasonable discretion.


“Loan” means all principal amounts advanced by Lender to Borrower or on the
account of Borrower or otherwise under this Note and the other Loan Documents,
and all fees or charges incurred as provided for in this Note and the other Loan
Documents, plus all interest accrued thereon.


“Loan Documents” means, in addition to the definition provided in the Master
Loan Agreement, collectively, as applicable, (a) this Note, (b) the Membership
Agreement, (c) the Mortgage(s)/Deed(s) of Trust, (d) the Security Agreement(s),
(e) Uniform Commercial Code Financing Statements, (f) all other documents
executed by Borrower or any other person, prior to, concurrently herewith or at
any time hereafter, in connection with or to evidence or secure the payment of
the Note, including without limitation mortgage(s)/deed(s) of trust, security
agreement(s), guaranty agreement(s), indemnities, assignments, financing
statement(s), commitment letter(s), fee letter(s), intercreditor agreement(s),
funds management agreement(s), post-closing agreement(s), and other documents
and instruments as required by Lender or any governmental agency, and (g) all
renewals, extensions, amendments, restatements, modifications, substitutions and
replacements of any of the foregoing items.


“Loan Purpose” means (a) to provide financing for Borrower’s operating and
capital needs (including distributions to Borrower’s unitholders in the ordinary
course of business and repurchases of partnership units from Borrower’s
unitholders as may be approved by Borrower’s Board of Directors), and (b) to pay
Loan fees and all Lender’s reasonable transaction costs.


“Loan Segment” means the Base Rate Loan Segment, an LOC Loan Segment or a Fixed
Rate Loan Segment.


“LOC Loan Segment” means the total principal commitment of all Letters of Credit
issued by Lender under this Note.


“Master Loan Agreement” means that certain First Amended and Restated Master
Loan Agreement, dated June 10, 2010, by and between the Borrower and Lender
hereto that contains the terms and conditions that further govern
the  relationship of the parties, as further  amended, modified, extended,
restated or supplemented from time to time.


“Notice” shall have the meaning given in Paragraph 2.05 hereof.


“Pricing Date” means the date a given Loan Segment begins to accrue interest
under a given Rate Option or a day when there is a change in the Base Rate.


“Rate Option” means the Base Rate or one of the Fixed Rate Options.


“Unused Commitment Fee” shall have the meaning given in Section 2.06 hereof.
 
Note
(Pope Resources/Note No. 6037359)
3
 

--------------------------------------------------------------------------------

 
 
2.           Advances, Fees, Expenses and Notice.


2.01      Advances.  So long as there is no Event of Default or Incipient
Default, Lender will advance Loan proceeds to or on account of Borrower during
the Commitment Period on a Disbursement Date for an approved Loan purpose,
provided that, after giving effect to any requested advance, the aggregate
principal amount of such loans made hereunder will not exceed the Total
Commitment Amount.  The advances constitute a revolving line of credit.  During
the Commitment Period, Borrower may borrow, repay and re-borrow Loan principal
on the terms and conditions contained herein.


2.02      Letters of Credit.  Lender will made Letters of Credit available to
Borrower as one means of advancing Loan proceeds.  Borrower may only request
Letters of Credit prior to the Loan Maturity Date within the Total Commitment
Amount for an approved Loan purpose and so long as there is no Event of Default
or Incipient Default under the Loan Documents.  Letters of Credit are subject to
the terms and conditions of this Note and the other Loan Documents, including,
but not limited to, the following terms and conditions:
 
a.           Purpose.  Lender and Borrower agree that the sole purpose for the
advance of any Loan proceeds under a Letter of Credit shall be by Lender to pay
directly to the Beneficiary designated therein, upon its written demand,
pursuant to the terms of that certain Letter of Credit, issued by Lender for the
account of Borrower.


b.           Termination.  Lender's duty to advance loan proceeds to the
Beneficiary shall terminate on March 31, 2020, or the earlier termination of the
Letter of Credit.  The aggregate amount that Lender shall be required to advance
shall be limited to the commitment amount of such Letter of Credit.


c.           Payment.  In the event any amount is advanced under a Letter of
Credit, Borrower shall repay interest and principal associated with such advance
pursuant to the terms of this Note.


d.           Letter of Credit Fee.  Borrower shall pay Lender a fee of one and
one half percent (1.5%) of the Letter of Credit commitment amount, at inception
and annually during the term of such Letter of Credit, for each Letter of Credit
issued.


e.           Indemnification.  Borrower shall defend, indemnify and hold Lender
harmless for any and all claims, damages, liabilities, costs or expenses
whatsoever by Borrower, or any other party (“liabilities”) which Lender may
incur or suffer by reason of or in conjunction with Lender's performance under a
Letter of Credit except only if and to the extent that any such liability shall
be caused by the willful misconduct or gross negligence of Lender in performing
its obligations under such Letter of Credit.  Provided however, Lender may rely
on the documents presented to Lender by the Beneficiary in accordance with the
Letter of Credit as to any and all matters set forth therein, whether or not any
statement or any document presented pursuant thereto proves to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
proves to be untrue or inaccurate in any respect.  Borrower shall reimburse
Lender for any legal or other expenses incurred in connection with investigating
or defending against any of the foregoing except if the same is due to Lender's
gross negligence or willful misconduct.  The indemnities contained herein shall
survive the expiration of any Letter of Credit.


f.           LOC Loan Segment.  Any LOC Loan Segment shall be treated as fully
disbursed for purposes of determining the amount that Borrower may borrow under
the Loan.
 
Note
(Pope Resources/Note No. 6037359)
4
 

--------------------------------------------------------------------------------

 
 
2.03      Loan Fee.  Borrower shall pay Loan fees as set forth in a separate
Loan Fee Letter.


2.04      Fees and Expenses.  Borrower shall pay Lender on demand, all fees and
expenses, including attorney fees, related to closing the Note and incurred in
any loan servicing action or to protect or enforce any of Lender's rights in
bankruptcy, appellate proceedings or otherwise, under this Note or the other
Loan Documents.  All sums advanced by Lender to protect its interests hereunder
or under the other Loan Documents and all Prepayment and Breakage Fees shall be
payable on demand and shall accrue interest under the interest rate in effect
for the Base Rate Loan Segment on such date and shall be treated as an advance
under the Base Rate Loan Segment.


 2.05     Notice of Prepayment and Pricing.


a.           Prepayment of Principal.  Borrower shall provide Lender with Notice
of the amount of any prepayment of a Fixed Rate Loan Segment no later than 10:00
a.m. Spokane time three Business Days prior to the Business Day the prepayment
will be made.


b.           Pricing.  Borrower shall provide Lender irrevocable Notice of
pricing of a Loan Segment by 10:00 a.m. Spokane time three Business Days prior
to the Pricing Date.


c.           Form of Notice.  Borrower may provide Lender any Notice required
under this Note by use of the Notice in form substantially as set forth in
Exhibit A hereto or other documentation as may be prescribed by
Lender.  Alternatively, Borrower may telephone Lender at the numbers designated
on Exhibit A or as may be provided by Lender from time to time.  If Notice is by
telephone, Lender will confirm to Borrower the elected prepayment or pricing in
writing.  All such Notices are deemed irrevocable when given and are subject to
Breakage Fees.


2.06      Unused Commitment Fee.  Borrower shall pay Lender an Unused Commitment
Fee to be calculated as follows: the annual percentage indicated in the pricing
grid in the definition of Applicable Margin multiplied by the difference between
the daily Loan balance and the Total Commitment Amount calculated quarterly in
arrears on the basis of the actual number of days elapsed for a 360 day year
until the Loan Maturity Date.  The Unused Commitment Fee shall be due on the
first day following each Fiscal Quarter-End and shall be payable by the tenth
day following each Fiscal Quarter-End.
 
Note
(Pope Resources/Note No. 6037359)
5
 

--------------------------------------------------------------------------------

 
 
3.           Interest Rate and Pricing Elections.


3.01      LIBOR Variable Base.  The “Base Rate” is the LIBOR Variable Base.  The
“LIBOR Variable Base” for any day during a given month means the one-month LIBOR
rate, as made available by the LIBOR Index Source, rounded up to the nearest .05
percent, plus the Applicable Margin.  The LIBOR Variable Base shall be effective
on the first day of the month and remain constant for such month.


3.02      1-, 3-, or 6- Month LIBOR Fixed Rate Options.  A Fixed Rate Loan
Segment may be priced at a fixed rate equal to the 1-, 3-, or 6- Month LIBOR as
made available by the LIBOR Index Source plus the Applicable Margin.  With the
LIBOR Fixed Rate Option: (i) rates may be fixed for an “Interest Period” as
defined herein of 1-, 3-, or 6- months; and (ii) rates take effect on the
Pricing Date.  For purposes hereof, the “Interest Period” shall mean a period
commencing on the Pricing Date and ending on the numerically corresponding day
of the month that is 1, 3, or 6 months thereafter (the “Fixed Rate Maturity
Date”).


3.03      Pricing Elections.  Upon irrevocable Notice to Lender in accordance
with Paragraph 2.05 above, as to principal (i) in the  amount of an advance,
(ii)  in the Base Rate Loan Segment, or (iii) in a Fixed Rate Loan Segment on a
Fixed Rate Maturity Date, Borrower may elect to designate all or any part of an
advance or the unpaid principal balance of such Loan Segment on such Pricing
Date to bear interest at any Rate Option described herein; provided however,
that (1) there is no Event of Default or Incipient Default, (2) Borrower shall
price Loan principal in Fixed Rate Loan Segments in initial minimum principal
amounts of $1,000,000.00, (3) no Fixed Rate Option may be selected which would
have for its Fixed Rate Maturity Date a date later than the Loan Maturity Date,
and (4) there are no more than five Loan Segments at any one time.  If Borrower
does not provide Lender irrevocable Notice of election of a Rate Option on a
Fixed Rate Maturity Date for a Fixed Rate Loan Segment, the unpaid principal
balance of such Loan Segment will be priced at the Base Rate effective on such
Pricing Date.


3.04      Single Base Rate Loan Segment.  If on a Pricing Date, any Loan Segment
is priced under the Base Rate resulting in more than one Loan Segment priced
under the Base Rate, all Loan principal priced under the Base Rate will be
treated as a single Base Rate Loan Segment by combining the principal balances
of such Loan Segments on such Pricing Date.


3.05      Interest Rates.  The interest rate used herein does not necessarily
represent the lowest rates charged by Lender on its loans.   The interest rates
described herein are per annum rates.  Interest rates using the LIBOR Index
Source are calculated on the basis of the actual number of days elapsed for a
360 day year.  Interest rates using any other Index are calculated on the basis
of the actual number of days elapsed during the year for the actual number of
days in the year.


3.06      Index and Index Source.  If any Index or Index Source provided for
herein cannot be ascertained during the Note term, Lender will choose a new
Index or Index Source which it determines, in its sole discretion, is comparable
to be effective upon notification thereof to Borrower.


3.07      Additional Pricing Options.  In the event Borrower should desire to
price a Loan Segment using an Index, Pricing Date and margin other than as
provided for herein, Borrower may request Lender to quote a rate and lock-in fee
for an identified principal amount and desired pricing option.  Lender will
provide Borrower such a quote if available under Lender’s then existing policies
and procedures, and shall provide Borrower the option to elect such a rate upon
payment of the lock-in fee, which rate shall be effective on the Pricing Date
for the Loan Segment, upon terms and conditions and within timeframes as Lender
may prescribe at the time of the quote.
 
Note
(Pope Resources/Note No. 6037359)
6
 

--------------------------------------------------------------------------------

 
 
4.           Payment.


4.01      Interest Payments.  Borrower shall make monthly interest only
payments, which payments shall consist of interest that accrued during such
period on the unpaid principal balance of each Loan Segment.  Interest only
payments shall be due on the first day of the following month.


4.02      Payment in Full on Loan Maturity Date.  The unpaid principal balance,
unpaid interest thereon, and other amounts due under this Note and the other
Loan Documents shall be paid in full on the Loan Maturity Date.


4.03      Manner of Payments.  Upon Lender’s written request, payments shall be
electronically submitted no later than 10:00 a.m. Spokane time on the date
specified for payment.  If any payment date is not a Business Day, then payment
shall be due on the next succeeding Business Day. All sums payable to Lender
hereunder shall be paid directly to Lender in immediately available funds in
U.S. dollars.  Lender shall send to Borrower periodic statements of all amounts
due hereunder at applicable interest rates, which statements shall be considered
correct and conclusively binding on Borrower in all respects and for all
purposes unless Borrower notifies Lender in writing of any objections within 15
days of receipt of any such statement.


4.04      Application of Payments.  Lender may apply any payment received from
or on behalf of Borrower to principal, interest, or any part of the
indebtedness, including any fees and expenses due under this Note or any other
Loan Document, as Lender, in its sole discretion, may choose.  Subject to the
preceding sentence, Borrower may at any time pay any amount of principal in
advance of its maturity subject to the Prepayment Fee described herein.


4.05      Timber Cutting Payments.  Lender will calculate a Timber Cutting
Payment annually, at the Fiscal Year-End.  The Timber Cutting Payment will be
due and payable 15 days after it is billed.  After the pro-rata allocation of
the Timber Cutting Payment between Loans is made pursuant to the Master Loan
Agreement and so long as there is no Event of Default or Incipient Default,
Borrower may elect the Loan Segment(s) against which the Timber Cutting Payment
will be applied.  A Timber Cutting Payment shall not excuse Borrower from making
any other required payments.  Timber Cutting Payments will be subject to the
Prepayment Fee provisions hereof.


5.           Prepayment and Breakage Fees.  The Note is subject to the
Prepayment and Breakage Fees as set forth in Section 9 of the Master Loan
Agreement.
 
Note
(Pope Resources/Note No. 6037359)
7
 

--------------------------------------------------------------------------------

 
 
6.           Default.


6.01      Events of Default.  Time is of the essence in the performance of this
Note.  The occurrence of any one or more of the Events of Default in Section
8.01 of the Master Loan Agreement shall constitute an “Event of Default” under
this Note.


6.02      Acceleration.  In the event of any uncured Event of Default beyond any
applicable cure periods provided for in the Loan Documents, at Lender's option,
without notice or demand, the unpaid principal balance of the Loan, plus all
accrued and unpaid interest thereon and all other amounts due shall immediately
become due and payable and bear interest thereafter at the per annum rate in
effect at the time of acceleration.


6.03      Notice and Opportunity to Cure.  Any notice and opportunity to cure
shall be administered in accordance with Section 8.02 of the Master Loan
Agreement.


7.           Security. This Note is secured by the property described in the
Membership Agreement and any other Loan Document that grants Lender a lien,
security interest, or other rights or entitlements in, to or against such
described property (collectively, the “Collateral”), including but not limited
to the following specific Loan Documents:


Mortgage, Financing Statement and Fixture Filing dated June 10, 2010 (Kitsap
County);

Mortgage, Financing Statement and Fixture Filing dated June 10, 2010 (Jefferson
County);

Mortgage, Financing Statement and Fixture Filing dated June 10, 2010 (Lewis
County);

Mortgage, Financing Statement and Fixture Filing dated June 10, 2010 (Mason
County);

Mortgage, Financing Statement and Fixture Filing dated June 10, 2010 (Skamania
County);

 
Note
(Pope Resources/Note No. 6037359)
8
 

--------------------------------------------------------------------------------

 
8.           Loan Terms, Provisions and Covenants.  This Note is subject to the
terms, provisions and covenants of the Master Loan Agreement and the other Loan
Documents.


9.           Miscellaneous.


9.01      Funds Management Services. Lender may provide funds management
services to Borrower.  Upon request, Lender shall provide Borrower a quote for
identified funds management services.  Borrower shall comply with all funds
management service agreements during the term of this Note.  All fees incurred
shall be considered a request for an advance under the Loan.  The funds
management services and fees may be adjusted upon reasonable notice by Lender.


9.02      Governing Law.  The substantive laws of the State of Washington shall
apply to govern the construction of the Loan Documents and the rights and
remedies of the parties, except where the location of the Collateral for the
Loan may require the application of the laws of another state or where federal
laws, including the Farm Credit Act of 1971, as amended, may be applicable.


9.03      General Provisions.  Borrower agrees to this Note as of the date above
written.  Borrower waives presentment for payment, demand, notice of nonpayment,
protest, notice of protest and diligence in enforcing payment of this
Note.  This Note and the other Loan Documents constitute the entire agreement
between Borrower and Lender and supersede all prior oral negotiations and
promises which are merged into such writings.  Upon written agreement of the
parties, the interest rate, payment terms or balances due under this Note may be
indexed, adjusted, renewed or renegotiated.  Lender may at any time, without
notice, release all or any part of the security for this Note, including any
real estate and or personal property covered by the Loan Documents; grant
extensions, deferments, renewals or reamortizations of any part of the
indebtedness evidenced by this Note over any period of time; and release from
personal liability any one or more of the parties who are or may become liable
for the indebtedness evidenced by this Note without affecting the personal
liability of any other party.  Lender may exercise any and all rights and
remedies available at law, in equity and provided herein and in the other Loan
Documents.  Any delay or omission by Lender in exercising a right or remedy
shall not waive that or any other right or remedy.  No waiver of default by
Lender shall operate as a waiver of the same or any other default on a future
occasion.  Lender shall not be obligated to renew the Note or any part thereof
or to make additional or future loans to Borrower.  Borrower agrees to take any
action requested by Lender to perfect or continue the lien and priority of the
Loan Documents, including but not limited to, any action requested by any
governmental agency.  All Exhibits hereto are incorporated herein and made a
part of this Note.  This Note may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together,
shall constitute but one and the same instrument.  Borrower shall comply with
the capitalization requirements of ACA, as stated in the Membership Agreement.


9.04      No Personal Liability of General Partners.  In any action brought to
enforce the obligation of Borrower to pay Borrower’s Obligations, any judgment
or decree shall not be subject to execution on, nor be a lien on, the assets of
the General Partners of Borrower, other than their interests in the
Collateral.  The foregoing shall in no way otherwise affect the personal
liability of Borrower.
 
Note
(Pope Resources/Note No. 6037359)
9
 

--------------------------------------------------------------------------------

 
 
9.05      WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE
ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN DOCUMENT AND ANY FUTURE
MODIFICATIONS, AMENDMENTS, EXTENSIONS, RESTATEMENTS AND SERVICING ACTIONS
RELATING TO THIS LOAN DOCUMENT.  THE PARTIES INTEND THAT THIS JURY WAIVER WILL
BE ENFORCED TO THE MAXIMUM EXTENT ALLOWED BY LAW.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


BORROWER:
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
By: Pope MGP Inc., a Delaware corporation, its Managing General Partner


 
 

By:    
Thomas M. Ringo, President and CEO

 

 
Note
(Pope Resources/Note No. 6037359)
 10
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
NOTICE/CONFIRMATION
To:
Technical Accounting Services
Northwest Farm Credit Services, PCA
1700 South Assembly Street
Spokane, WA 99224-2121
 
 
P. O. Box 2515
Spokane, WA 99220-2515
 
 
Fax: 509-340-5508
Tel.: 1-800-216-4535



NOTICE
This Notice is provided pursuant to the Note dated April 1, 2015, as extended,
renewed, amended or restated.


o  PRICING.  If checked, Borrower elects to price or reprice principal in a Loan
Segment as follows:
o         New Advance
o         Base Rate Loan Segment
o         Fixed Rate Loan Segment Currently Priced Under Fixed Rate Option
__________
 Principal Amount ________________________________________________
 To New Fixed Rate Option _________________________________________
 To be Effective (Date)  ____________________________________________
                                                                                                                         



 
 
o  PREPAYMENT OF PRINCIPAL.  If checked, Borrower elects to prepay principal as
follows:
o         Base Rate Loan Segment
o         Fixed Rate Loan Segment Priced
 Under Option   __________________________________________________
 Principal Amount ________________________________________________
 To be Effective (Date)  ____________________________________________
 

 
 

      POPE RESOURCES, A DELAWARE LIMITED       PARTNERSHIP           Date:    
By:           Authorized Agent

 
 
CONFIRMATION
Lender confirms that the above actions were taken or modified as provided for
below:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

      NORTHWEST FARM CREDIT SERVICES, PCA                       Date:   By:    
     
Authorized Agent
 

 
Note
(Pope Resources/Note No. 6037359)
11